Exhibit 10.2

EXECUTION VERSION

GUARANTEE AGREEMENT

This Guarantee Agreement, dated as of April 6, 2017 (this “Guarantee
Agreement”), is made by Sunoco LP, a Delaware limited partnership (“SUN”) and by
Sunoco, LLC, a Delaware limited liability company (“Supply Co”, together with
SUN, the “Guarantors”), in favor of 7-Eleven, Inc., a Texas corporation
(“7-Eleven”), SEI Fuel Services, Inc., a Texas corporation and wholly-owned
subsidiary of 7-Eleven (“SEI Fuel,” and, together with 7-Eleven, referred to
herein collectively as “Buyers,” and each, individually, as a “Buyer”;
Guarantors and Buyers are referred to herein collectively as the “Parties,” and
each, individually, as a “Party”) and the other Buyer Indemnified Parties.
Reference is hereby made to that certain Asset Purchase Agreement (as may be
amended from time to time in accordance with its terms, the “Purchase
Agreement”), dated as of April 6, 2017, by and among Susser Petroleum Property
Company LLC, a Delaware limited liability company (“PropCo”), Sunoco Retail LLC,
a Pennsylvania limited liability company (“Sunoco Retail”), Stripes LLC, a Texas
limited liability company (“Stripes”), MACS Retail LLC, a Virginia limited
liability company (“MACS,” and, together with PropCo, Sunoco Retail and Stripes,
referred to herein collectively as “Sellers,” and each, individually, as a
“Seller”), Buyers, and, solely for the purposes of Section 11.21 of the Purchase
Agreement, Supply Co, solely for the purposes of Sections 5.21 and 11.21 of the
Purchase Agreement, SUN, and solely for the purposes of Section 5.21 of the
Purchase Agreement, Sunoco Finance Corp., a Delaware corporation. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Purchase Agreement.

In consideration of the mutual covenants contained herein, in the Purchase
Agreement and in the Ancillary Agreements, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantors and Buyers hereby agree as follows:

 

1. Guarantors hereby represent, warrant, certify, acknowledge and agree that:
(a) SUN is the direct or indirect owner of 100% of the equity interests of each
Seller and of Supply Co, and Supply Co is an affiliate of each Seller; (b) SUN
will be directly or indirectly receiving a material portion of the consideration
to be paid to Sellers in connection with the closing of the transactions
contemplated by the Purchase Agreement and the Ancillary Agreements; (c) Supply
Co will be a beneficiary of the continued performance of Buyers under the Supply
Agreement; (d) this Guarantee Agreement and the Obligations of each Guarantor
hereby are (i) advisable and in the best interest of such Guarantor,
(ii) necessary and convenient to the conduct, promotion and attainment of the
business, purposes, activities and affairs of such Guarantor and
(iii) reasonably expected, directly or indirectly, to benefit, directly or
indirectly, such Guarantor; (e) this Guarantee Agreement and the Obligations of
each Guarantor hereunder are integral components of the transactions
contemplated by the Purchase Agreement and the Ancillary Agreements; and
(f) this Guarantee Agreement and the Obligations of each Guarantor hereunder are
a material inducement for Buyers to enter into the Purchase Agreement and the
Ancillary Agreements and to consummate the transactions contemplated thereby;
and Sunoco GP LLC, a Delaware limited liability company, as the sole General
Partner of SUN (the “General Partner”), has all capacity, power and authority to
execute, deliver and perform this Guarantee Agreement on behalf of SUN; and
Supply Co has all capacity, power and authority to execute, deliver and perform
this Guarantee Agreement.



--------------------------------------------------------------------------------

2. Commencing on the date hereof and continuing until the Expiration Date (as
defined below), each Guarantor hereby absolutely, irrevocably and
unconditionally guarantees as primary obligor and not as surety, to the Buyer
Indemnified Parties the full and prompt performance and payment by each Seller
of each of the covenants, agreements, obligations and undertakings required to
be performed or paid by such Seller or liabilities of such Seller based upon,
arising out of, resulting from or because of the Purchase Agreement and the
Ancillary Agreements and the transactions contemplated thereby, including,
without limitation, for the avoidance of doubt, the obligations of Sellers to
deposit cash into escrow under certain circumstances in Sections 2.4(b) and 2.8
of the Purchase Agreement (collectively, the “Obligations”). This guarantee
constitutes a guarantee of payment and performance and not of collection. Except
as set forth in Section 21, Buyers are not required to make demand upon,
commence action against or exhaust their recourse against Sellers, or any other
person, or to take any other action before being entitled to demand, by written
notice to Guarantor, payment and performance of the Obligations by Guarantor. An
action may be brought against any Guarantor and carried to final judgment either
with or without making Sellers party to the action. Each Guarantor waives the
benefits of all provisions of law for stay or delay of execution under this
Guarantee Agreement until judgment has been entered against Sellers and
execution has been returned unsatisfied. All payments that are due to the Buyer
Indemnified Parties hereunder from any Guarantor shall be made by wire transfer
of immediately available funds to the account(s) specified by any Buyer. No
obligation of any Guarantor hereunder shall be discharged other than by complete
performance.

 

3. Without limitation, each Guarantor consents to any extensions of time
relating to the Obligations as agreed to in writing by Buyers and Sellers, to
any changes in the terms of the Obligations as agreed to in writing by Buyers
and Sellers, and to any settlement or adjustment with respect to the Obligations
entered into in writing between Buyers and Sellers. Each Guarantor’s guarantee
shall not be terminated, diminished or impaired by any modification, alteration,
amendment, extension or assignment of or to the Purchase Agreement or any
Ancillary Agreement that is agreed upon in writing by Buyers and Sellers and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Purchase Agreement or any Ancillary Agreement
modification, alteration, amendment or extension thereof. Guarantor hereby
waives all defenses (legal or equitable) available to a surety, guarantor or
accommodation co-obligor by reason of such capacity, except the defense of
discharge by payment and performance in full. Without limiting the generality of
the foregoing, the liability of each Guarantor under this Guarantee Agreement
shall be absolute, irrevocable, unconditional and continuing irrespective of,
and shall not be reduced, terminated, diminished or impaired by:

 

  (a) any waiver, consent, delay, extension, forbearance or granting of any
indulgence by any Buyer Indemnified Party with respect to any provision of the
Purchase Agreement, any Ancillary Agreement or this Guarantee Agreement;

 

  (b) the election by any Buyer Indemnified Party (or the class in which any
Buyer Indemnified Party is a member) in any proceeding involving any Seller
under Chapter 11 of Title 11 of the United States Code (together with any
amendments or modifications thereof, the “Bankruptcy Code”) of the application
of Section 1111(b)(2) of the Bankruptcy Code;

 

2



--------------------------------------------------------------------------------

  (c) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims against any Seller of a Buyer for payment or performance
of any of the Obligations;

 

  (d) any act or omission that might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than payment and performance in full of the
Obligations);

 

  (e) any amendment to or alteration of the Purchase Agreement or any Ancillary
Agreement by and among Sellers and Buyers;

 

  (f) the adequacy of any other means Buyers may have of obtaining performance
or payment of any of the Obligations;

 

  (g) the existence of any claim, set-off or other right that Buyers may have at
any time against any Guarantor, Sellers or any other Person in connection with
the Purchase Agreement, the Supply Agreement or any other Ancillary Agreement;

 

  (h) any change in ownership of any interest of either any Guarantor or any
Seller (including merger or consolidation, change in corporate existence,
financial condition, name, structure, business, control or ownership), or any
change in or termination of the relationship of any Guarantor and any Seller;

 

  (i) any voluntary or involuntary bankruptcy, insolvency or similar
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, receivership, conservatorship, custodianship, liquidation, marshaling
of assets and liabilities or similar proceedings with respect to any Guarantor
or any Seller, any action taken by any trustee or receiver or by any court in
any such proceeding, or winding-up, liquidation, dissolution of either any
Guarantor or any Seller or other similar proceedings affecting any Guarantor or
any Seller or their assets, or any release, stay or discharge of the Obligations
resulting therefrom;

 

  (j) any contractual breach, fraud, noncompliance or misconduct of any Seller;

 

  (k) any acceptance, release or impairment of collateral security, other
guarantors, accommodation parties or sureties for any or all of the Obligations;
or

 

  (l) any full or partial release of, compromise or settlement with, or
agreement not to sue, any Seller or any other person.

No delays on the part of any Buyer Indemnified Party in the exercise of any
right or remedy with respect to any of the Obligations shall operate as a waiver
thereof, and no single or partial exercise by any Buyer Indemnified Party of any
right or remedy with respect to any of the Obligations shall preclude any other
or further exercise thereof or the exercise of any other right or remedy.

 

3



--------------------------------------------------------------------------------

4. Each Guarantor hereby waives any and all notice of the creation, renewal,
extension or accrual of the Obligations and notice of or proof of reliance by
Buyers upon this Guarantee Agreement or acceptance of this Guarantee Agreement.
The Obligations and the obligations of the Buyers under the Purchase Agreement
and the Ancillary Agreements shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee Agreement, and all
dealings between any Seller or any Guarantor, on the one hand, and any Buyer, on
the other hand, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee Agreement.

 

5. Each Guarantor unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire with respect to the
Obligations, including any right of subrogation, reimbursement, exoneration,
contribution, recourse or indemnification and any right to participate in any
claim or remedy of the Buyer Indemnified Parties against Sellers or any other
Person liable with respect to any of the Obligations or interested therein,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from Sellers or
any other Person liable with respect to any of the Obligations or interested
therein, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Obligations shall have been indefeasibly performed
and satisfied in full. If any amount shall be paid to or for the benefit of any
Guarantor in violation of the immediately preceding sentence at any time prior
to the indefeasible performance and satisfaction in full of the Obligations,
such amount shall be received and held in trust for the benefit of the Buyer
Indemnified Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the applicable Buyer
Indemnified Party in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Obligations,
whether matured or unmatured, or to be held as collateral for any Obligations or
other amounts payable under this Guarantee Agreement thereafter arising.

 

6.

This Guarantee Agreement is enforceable against each Guarantor and its
successors and assigns, and each Guarantor hereby expressly, unconditionally and
irrevocably waives and agrees not to assert any claim, defense, setoff or
counterclaim based on diligence, promptness, presentment, requirements for any
demand or notice hereunder including any of the following: (a) any demand for
payment or performance and protest and notice of protest; (b) any notice of
acceptance; (c) any presentment, demand, protest, notice acceleration, notice of
intent to accelerate, or further notice or other requirements of any kind with
respect to any Obligation (including any accrued but unpaid interest thereon)
becoming immediately due and payable; and (d) any other notice in respect of any
Obligation or any part thereof, and any defense arising by reason of any
disability or other defense of a Borrower or any other Guarantor; provided,
however, in the case that the Buyer Indemnified Parties have not filed a court
action against any Seller in connection with an underlying claim pursuant to the
Purchase Agreement giving rise to an Obligation, each Guarantor shall be
entitled to all defenses to the payment of the Obligations that are available to
Sellers under the Purchase Agreement and the Ancillary Agreements (other than
any defense arising from any insolvency or bankruptcy

 

4



--------------------------------------------------------------------------------

  proceedings of a Seller, any defense waived by such Guarantor in this
Guarantee Agreement or any other inability of a Seller to pay). Each Guarantor
hereby unconditionally and irrevocably agrees that it shall not, directly or
indirectly, institute any Proceeding or make any claim asserting that this
Guarantee Agreement is illegal, invalid or unenforceable in accordance with its
terms. Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the transactions contemplated by the Purchase Agreement
and that the waivers set forth in this Guarantee Agreement are made in
contemplation of such benefits.

 

7. The Buyer Indemnified Parties shall not be obligated to file any claim
relating to the Obligations in the event that Sellers are no longer in existence
or become subject to bankruptcy, reorganization or similar proceedings, and the
failure of the Buyer Indemnified Parties to so file shall not affect any
Guarantor’s obligations hereunder.

 

8. Each Guarantor hereby represents and warrants to the Buyer Indemnified
Parties with respect to itself that:

 

  (a) Such Guarantor and, with respect to SUN, the General Partner each have all
capacity, power and authority to execute, deliver and perform this Guarantee
Agreement;

 

  (b) With respect to SUN, SUN is a limited partnership duly organized and
validly existing under the Laws of the State of Delaware, and with respect to
Supply Co, Supply Co is a limited liability company duly organized and validly
existing under the Laws of the State of Delaware;

 

  (c) the execution, delivery and performance of this Guarantee Agreement by
such Guarantor has been duly and validly authorized and approved by all
necessary limited liability company or limited partnership action, including,
with respect to SUN, approval by the General Partner, and no other proceedings
or actions on the part of such Guarantor are necessary therefor;

 

  (d) (i) with respect to SUN, this Guarantee Agreement has been duly and
validly executed and delivered by the General Partner as the sole general
partner of SUN and constitutes a valid and legally binding obligation of SUN,
enforceable against SUN in accordance with its terms, and (ii) with respect to
Supply Co, this Guarantee Agreement has been duly and validly executed and
delivered by Supply Co and constitutes a valid and legally binding obligation of
Supply Co, enforceable against Supply Co in accordance with its terms;

 

  (e) the execution, delivery and performance by such Guarantor of this
Guarantee Agreement do not and will not (i) contravene, conflict with, or result
in any violation of any Guarantor’s certificate of formation or limited
partnership agreement or limited liability company agreement, as applicable,
(ii) violate any applicable Law or Order binding on such Guarantor or its assets
or (iii) result in any violation or breach of, or constitute a default under
(with or without notice or lapse of time or both), or give rise to a right of
termination, cancellation or acceleration of any obligation or to the loss of
any benefit under, any Contract to which such Guarantor is a party;

 

5



--------------------------------------------------------------------------------

  (f) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Entity or other Person necessary for the due
execution, delivery and performance of this Guarantee Agreement by such
Guarantor have been obtained or made and all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with, any
Governmental Entity or regulatory body or other Person is required in connection
with the execution, delivery or performance of this Guarantee Agreement;

 

  (g) Each Guarantor (a) is solvent (in that both the fair value of its assets
will not be less than the sum of its debts and that the present fair saleable
value of its assets will not be less than the amount required to pay its
probably liability on its recourse debts as they mature or become due), (b) has
adequate capital and liquidity with which to engage in its business, and (c) has
not incurred and does not plan to incur debts beyond its ability to pay as they
mature or become due (clauses (a), (b) and (c), collectively, “Solvent”); and

 

  (h) in executing and delivering this Guarantee Agreement, each Guarantor has
(i) without reliance on the Buyer Indemnified Parties or any information
received from the Buyer Indemnified Parties and based upon such documents and
information it deems appropriate, made an independent investigation of the
transactions contemplated hereby and by the Purchase Agreement and the Ancillary
Agreements, (ii) adequate means to obtain from Sellers on a continuing basis
information concerning Sellers and (iii) not relied and will not rely upon any
representations or warranties of the Buyer Indemnified Parties not embodied
herein.

 

9. Each Party hereto acknowledges and agrees that (a) this Guarantee Agreement
is not intended to, and does not, create any agency, partnership, fiduciary or
joint venture relationship between or among any of the Parties hereto and
neither this Guarantee Agreement nor any other document or agreement entered
into by any Party hereto relating to the subject matter hereof shall be
construed to suggest otherwise and (b) the obligations of each Guarantor under
this Guarantee Agreement are solely contractual in nature.

 

10. The guarantees made hereunder shall continue to be effective or be
reinstated, as the case may be, as if a payment had not been made, if at any
time such payment, or any part thereof, of any Obligation is annulled, set
aside, invalidated, declared to be fraudulent or preferential, rescinded, or
must otherwise be returned, refunded or repaid by the Buyer Indemnified Parties
for any reason (including, but not limited to, the insolvency, bankruptcy or
reorganization of any Seller).

 

11.

No Party may assign, transfer, encumber or delegate this Guarantee Agreement, or
its rights or obligations hereunder, in whole or in part, voluntarily or by
operation of Law, without the prior written consent of the other Parties, and
any attempted assignment,

 

6



--------------------------------------------------------------------------------

  transfer or encumbrance or delegation without such consent shall be void and
without effect; provided that notwithstanding the foregoing, either Buyer may,
without the prior consent of the Guarantors, assign or transfer any of its
rights or obligations hereunder to an Affiliate of such Buyer or any successor
in interest. Upon any such permitted assignment, the references in this
Guarantee Agreement to the applicable Buyer shall also apply to any such
assignee unless the context otherwise requires. No such permitted assignment by
either Buyer, in whole or in part, shall release such Buyer of any of its
obligations hereunder or under the Purchase Agreement or any Ancillary
Agreement. For the avoidance of doubt, nothing contained herein, in the Purchase
Agreement or in any Ancillary Agreement shall prevent any deemed indirect
transfer by any Guarantor or Buyers of this Agreement as a result of a
recapitalization, reorganization, merger, consolidation or other similar
business combination of Sellers, any Guarantor, Buyers or their respective
Affiliates; provided that if Sellers, any Guarantor and/or such Affiliates or
Buyer and/or such Affiliates are not the continuing or surviving entities of
such transaction, the applicable continuing or surviving entity shall have
assumed the obligations of such Guarantor or Buyers, as applicable, under this
Agreement.

 

12. This Guarantee Agreement, the Purchase Agreement and the Ancillary
Agreements constitute the entire agreement between the Parties with respect to
the subject matter contained herein and therein, and supersede all prior
agreements and understandings, oral and written, between the Parties, with
respect to the subject matter hereof.

 

13. Except as otherwise expressly set forth herein, no modifications, amendments
or supplements to this Guarantee Agreement, whether by course of conduct or
otherwise, shall be valid and binding unless set forth in a written agreement
executed and delivered by the Parties.

 

14. Except as otherwise expressly provided herein, no waiver by any Party of any
of the provisions of this Guarantee Agreement shall be effective unless set
forth in a written instrument making specific reference to this Guarantee
Agreement executed and delivered by the Party so waiving. The waiver by any
Party of a breach of any provision of this Guarantee Agreement shall not operate
or be construed as a waiver of any subsequent breach.

 

15. This Guarantee Agreement may be executed and delivered (including by
facsimile or .pdf signatures) in one or more counterparts. All counterparts
shall collectively be deemed to constitute a single agreement, such agreement
becoming effective when one or more counterparts have been signed by each of the
Parties and delivered to all other Parties, it being understood that all Parties
need not sign the same counterpart.

 

16. All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) and shall be sent by (a) delivery in person by hand (with
written confirmation of receipt), (b) facsimile or e-mail (with written
confirmation of acceptance), (c) next day delivery by a nationally recognized
overnight courier, or (d) registered or certified mail (postage prepaid, return
receipt requested) to the other Parties as follows:

 

7



--------------------------------------------------------------------------------

  (a) If to Guarantors to:

Susser Petroleum Operating Company, LLC

8111 Westchester Drive

Dallas, Texas 75225

Attention:     Joseph Kim

Phone:          (214) 840-5586

Email:           joseph.kim@sunoco.com

With a copy to (which shall not constitute notice):

Susser Petroleum Operating Company, LLC

8111 Westchester Drive

Dallas, Texas 75225

Attention:     Arnold Dodderer

Phone:          (214) 840-5934

Email:           arnold.dodderer@sunoco.com

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, Texas 77024

Attention:     W. Matthew Strock

                      Lande Spottswood

Fax:               (713) 615-5650

E-mail:          mstrock@velaw.com

                       lspottswood@velaw.com

If to Buyers, to:

7-Eleven, Inc.

SEI Fuel Services, Inc.

3200 Hackberry Road

Irving, Texas 75063

Attention:     Ian Williams

E-mail:         Ian.Williams@7-11.com

With a copy to (which shall not constitute notice):

7-Eleven, Inc.

SEI Fuel Services, Inc.

3200 Hackberry Road

Irving, Texas 75063

Attention:     General Counsel

E-mail:          legal@7-11.com

Akin Gump Strauss Hauer & Feld LLP

 

8



--------------------------------------------------------------------------------

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201-4624

Attention:    Thomas H. Yang

Phone:         (214) 969-2720

Fax:             (214) 969-4343

Email:         tyang@akingump.com

or to such other Person or address as any Party shall have specified by notice
in writing to the other Party in accordance with this Section 16. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
Party hereto may be given by the counsel for such Party on behalf of such Party.
If personally delivered, then such communication shall be deemed delivered upon
actual receipt; if sent by email or facsimile transmission, then such
communication shall be deemed delivered the day of the transmission if
confirmation is also received or, if the transmission is not made on a Business
Day, the first Business Day after transmission (and sender shall bear the burden
of proof of delivery); if sent by overnight courier, then such communication
shall be deemed delivered upon receipt; and if sent by U.S. mail, then such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.

 

17. If any provision of this Guarantee Agreement shall be declared by any court
of competent jurisdiction to be illegal, void or unenforceable, then such
provisions shall be construed so that the remaining provisions of this Guarantee
Agreement shall not be affected, but shall remain in full force and effect, and
any such illegal, void or unenforceable provisions shall be deemed, without
further action on the part of any person or entity, to be modified, amended
and/or limited, but only to the extent necessary to render the same valid and
enforceable in the applicable jurisdiction, so long as the economic or legal
substance of the transaction contemplated by this Guarantee Agreement is not
affected in any manner materially adverse to any Party. Upon a determination
that any provision is invalid, illegal, or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Guarantee Agreement so as
to effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transaction contemplated hereby is
consummated as originally contemplated to the greatest extent possible.

 

18.

The Parties agree that this Guarantee Agreement and all matters arising from or
relating to this Guarantee Agreement shall be governed by and construed and the
rights and obligations of the Parties hereunder determined in accordance with
the Laws of the State of Texas, without regard to the conflict of laws
principles thereof. The Parties irrevocably and unconditionally submit to the
jurisdiction of the United States District Court for the Northern District of
Texas or, if jurisdiction is not available therein, the Texas district court
located in Dallas County, Texas, in any action or proceeding arising out of or
relating to this Guarantee Agreement, and each of the Parties irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the fullest
extent permitted by applicable

 

9



--------------------------------------------------------------------------------

  Law, in such federal court. Without limitation of other means of service, the
Parties agree that service of any process, summons, notice or document with
respect to any action, suit or proceeding may be served on it in accordance with
the notice provisions set forth in Section 16. The Parties irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Each of the Parties agrees that a final judgment in any such
suit, action or proceeding brought in an appropriate court pursuant to this
Section 18 shall be conclusive and binding upon the Parties, as the case may be,
and may be enforced in any other courts to whose jurisdiction the Parties, as
the case may be, are or may be subject, by suit upon such judgment.

 

19. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS GUARANTEE
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS GUARANTEE AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF A PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS GUARANTEE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 19.

 

20. Guarantors shall reimburse the Buyer Indemnified Parties promptly upon
demand for all reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable fees and charges of external legal counsel for the Buyer
Indemnified Parties) incurred by any Buyer Indemnified Party in connection with
its successful enforcement of this Guarantee Agreement.

 

21. No Buyer Indemnified Party shall make any demand or claim with respect to
the Obligations against Supply Co until the earlier of (i) the dissolution or
termination of existence of SUN or its permitted assign or successor in interest
and (ii) the failure of SUN to promptly pay in respect of the Obligations after
a demand by a Buyer Indemnified Party under this Guarantee Agreement.

 

22. Until the Expiration Date, (a) Guarantors shall not dissolve or terminate
its existence without the prior written consent of Buyers, (b) Guarantors shall
not take any purposeful actions to render itself incapable of fulfilling its
obligations under this Guarantee Agreement and (c) Guarantors shall remain
Solvent.

 

10



--------------------------------------------------------------------------------

23. Any and all remedies expressly conferred upon a Party to this Guarantee
Agreement shall be cumulative with, and not exclusive of, any other remedy
contained in this Guarantee Agreement, at law or in equity. The exercise (or
partial exercise) by a Party to this Guarantee Agreement of any one remedy shall
not preclude the exercise by it of any other remedy.

 

24. No Guarantor shall have any further liability or obligation under this
Guarantee Agreement from and after the later of the date on which (a) Sellers no
longer have any obligations (whether present or future, due or contingent) to
pay or perform under the Purchase Agreement or any Ancillary Agreement and
(b) indefeasible payment and satisfaction in full of the Obligations has been
made to Buyers (the “Expiration Date”); provided that the Expiration Date shall
be extended or reinstated, as the case may be, and the guarantees made hereunder
shall continue to be effective, (a) with respect to any claims made by the Buyer
Indemnified Parties pursuant to the Purchase Agreement or any Ancillary
Agreement prior to the original Expiration Date, until the indefeasible payment
in full and final resolution of such claims or (b) if later, the date determined
pursuant to Section 10.

 

25.

Notwithstanding any other provision of this Guarantee Agreement, interest, if
any, on the Obligations evidenced by this Guarantee Agreement is expressly
limited so that in no contingency or event whatsoever, whether by acceleration
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Buyer Indemnified Parties exceed the maximum amount permissible
under applicable Law. If from any circumstances whatsoever fulfillment of any
provisions of this Guarantee Agreement or of any other document evidencing,
securing or pertaining to the Obligations evidenced hereby, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by Law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstances the Buyer Indemnified Parties shall ever receive anything of value
as interest or deemed interest by applicable Law under this Guarantee Agreement
or any other document evidencing, securing or pertaining to the Obligations
evidenced hereby or otherwise an amount that would exceed the maximum
nonusurious interest rate permitted under applicable Law (the “Maximum Rate”)
such amount that would be excessive interest shall be applied to the reduction
of the principal amount owing under this Guarantee Agreement or on account of
any other Obligations of the Sellers to any Buyer Indemnified Party, and not to
the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal of this Guarantee Agreement and such other Obligations,
such excess shall be refunded to the Sellers. In determining whether or not the
interest paid or payable with respect to any Obligations of the Sellers to any
Buyer Indemnified Party, under any specific contingency, exceeds the Maximum
Rate, the Sellers and such Buyer Indemnified Party shall, to the maximum extent
permitted by applicable Law, (a) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, (c) amortize, prorate, allocate and spread
the total amount of interest throughout the term of such Obligations

 

11



--------------------------------------------------------------------------------

  so that the actual rate of interest on account of such Obligations does not
exceed the Maximum Rate permitted by applicable Law, and/or (d) allocate
interest between portions of such Obligations, to the end that no such portion
shall bear interest at a rate greater than the Maximum Rate. The terms and
provisions of this paragraph shall control and supersede every other conflicting
provision of this Guarantee Agreement and all other agreements between the
Sellers and the Buyer Indemnified Parties.

 

26. This Guarantee Agreement is executed to be effective as of the Signing Date.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guarantee
Agreement as of the date first written above.

 

GUARANTORS: SUNOCO LP By: Sunoco GP LLC its sole general partner By:  

/s/ Robert W. Owens

Name:   Robert W. Owens Title:   President and Chief Executive Officer Attest:
By:  

/s/ Arnold Dodderer

Name:   Arnold Dodderer Title:   General Counsel SUNOCO LLC By:  

/s/ Robert W. Owens

Name:   Robert W. Owens Title:   Chief Executive Officer Attest: By:  

/s/ Arnold Dodderer

Name:   Arnold Dodderer Title:   General Counsel

Signature Page to

Guarantee Agreement



--------------------------------------------------------------------------------

BUYERS: 7-ELEVEN, INC. By:  

/s/ Joseph M. DePinto

Name:   Joseph M. DePinto Title:   President and Chief Executive Officer Attest:
By:  

/s/ Dawud J. Crooms

Name:   Dawud J. Crooms Title:   Senior Counsel SEI FUEL SERVICES, INC. By:  

/s/ Marc Clough

Name:   Marc Clough Title:   President Attest: By:  

/s/ Dawud J. Crooms

Name:   Dawud J. Crooms Title:   Senior Counsel

Signature Page to

Guarantee Agreement